REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present claims disclose a method, device, and non-transitory computer-readable storage medium, comprising: a first secure element; at least one processor; and at least one memory storing instructions that, when executed by the at least one processor, cause the first computing device to perform steps that include: accessing at least a portion of a provisioned credential associated with a second computing device, wherein: the provisioned credential is based at least in part on a second value that is unique to a second secure element of the second computing device and a credential value that is unique to the provisioned credential, and the at least a portion of the provisioned credential includes at least the credential value; prompting for an input of a verification value for verifying the credential value; and in response to determining that the verification value corresponds to the credential value: obtaining, from the first secure element, a first value that is unique to the first secure element, generating a re-provisioned credential based on: the at least a portion of the provisioned credential, and the first value, and provisioning the re-provisioned credential on the first computing device to enable the first computing device to perform electronic transactions using the re-provisioned credential.
The closest prior art of Ekberg et al. (US 2014/0026200) discloses: A first computing device, method, and non-transitory computer-readable medium for performing electronic transactions using provisioned credentials, comprising: accessing at least a portion of a provisioned credential ("H(secret)") associated with a second computing device (Fig. 4, 0026, 0040-0042) and generating a re-provisioned credential ("H(H(secret))") based on: the at least a portion of the provisioned credential (Fig. 4, 0026, 0040-0042).
Singh et al. (US 2013/0041830) discloses methods and apparatus for provisioning payment credentials on a secure element of a user device through generation of cryptographically signed tokens (Fig. 4-5, 0059-0061).
However, the prior art does not disclose, neither singly nor in combination, for claims 21-40: a first secure element; at least one processor; and at least one memory storing instructions that, when executed by the at least one processor, cause the first computing device to perform steps that include: accessing at least a portion of a provisioned credential associated with a second computing device, wherein: the provisioned credential is based at least in part on a second value that is unique to a second secure element of the second computing device and a credential value that is unique to the provisioned credential, obtaining, from the first secure element, a first value that is unique to the first secure element, generating a re-provisioned credential based on: the at least a portion of the provisioned credential, and the first value, and provisioning the re-provisioned credential on the first computing device.
The Examiner additionally notes that the present claims overcome the prior rejections under 35 USC 101 and 35 USC 112(b). In particular, the claims recite additional elements (e.g. first and second computing devices and secure elements and subsequent provisioning steps) that integrate the abstract idea into a practical application. Furthermore, the Examiner makes note that Applicant’s arguments (see pages 8-10 of the Amendment/Request for Reconsideration-After Non-Final Rejection filed 03/10/2022) regarding prior rejection of the claims under 35 USC 103 were found persuasive and the combination of Ekberg over Singh does not disclose the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575. The examiner can normally be reached Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.R./Examiner, Art Unit 3685 

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685